Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 05/02/2022 in which claims 11-30 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11-30 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 9,596,504. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,596,504 contain every element of claims 11-30 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 11-30 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,785,480. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,785,480 contain every element of claims 11-30 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Response to Arguments

Applicant's arguments filed 05/02/2022 have been fully considered.

Examiner maintains all double patenting rejections since they have not been addressed yet.

In view of the above reasons, Examiner maintains all rejections.

Allowable Subject Matter

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 11, 18, and 25, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

Claims 11-30 would be allowable if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482